 
Exhibit 10.2

EMPLOYMENT AGREEMENT
 
Troy A. Lyndon ("Employee") hereby accepts the offer of Left Behind Games Inc.
("LBG" or the "Company") for employment as Chief Executive Officer beginning
March 1, 2003. Employee and the Company are sometimes individually referred to
herein as a "party" and collectively as the "parties."
 
1.  Employment and Employment Term. The Company shall employ Employee, and
Employee shall serve the Company, for a term beginning on the date of this
Agreement and ending on February 28, 2004, unless sooner terminated pursuant to
the provisions of this Agreement (the "Initial Term"). Thereafter, this
Agreement renews automatically for successive one (1) year terms unless either
party provides ninety (90) days prior written notice to the other of its intent
not to renew this Agreement (the Initial Term together with any renewal hereof,
is the "Term").
 
2.  Prior Communication. Employee and LBG further understand and agree that
nothing in any prior correspondence or communication between them is intended to
be and nothing therein should be construed to be a limitation of LBG's right to
terminate, transfer, demote, suspend and administer discipline at any time for
any reason. Employee and LBG understand and agree nothing in any prior
correspondence or communication is intended to, and nothing in any prior
correspondence or communication should be construed to, create an implied or
express contract of employment contrary to this Agreement.
 
3.  Position and Responsibilities. During employment, Employee shall have such
responsibilities, duties and authority as LBG through its Board of Directors may
from time to time assign to Employee, and that are normal and customary duties
of a Chief Executive Officer engaged in the business of the Company. Employee's
initial title shall be Chief Executive Officer.
 
4.  Compensation. 
 
        a. As compensation for the services to be rendered by Employee to LBG
pursuant to this Agreement, Employee shall be paid the following compensation
and shall receive the following benefits:
 
i.  Base Salary. Employee's base salary will be at a rate of $95,000 per year,
payable no less frequently than monthly.
 
ii.  Stock Options, Savings, and Retirement Plans. Employee shall be entitled to
participate in all stock option, savings, and retirement plans, policies, and
programs made available by the Company to other peer employees of the Company.
 
iii.  Automobile. Company shall pay Employee, in addition to his base salary, a
monthly car allowance up to a maximum of $1,000 per month, plus his actual
maintenance, repair and automobile insurance costs, payable on the first day of
each month during the term hereof.
 

1

--------------------------------------------------------------------------------



iv.  Employee Benefits. Employee shall be entitled to participate during the
period of his employment under this Agreement in standard employee benefits or
any other written compensation arrangement approved by the Board of Directors of
LBG.
 
        b. Notwithstanding any other provision in this Agreement to the
contrary, the compensation specified in Section 4(a) above will accrue on the
date the Company closes an initial private offering of the Company's stock.
 
5.  Termination. In the event of termination or resignation, the following terms
and conditions will apply:
 
        a.  Cause, Severance Benefit. In the event Employee is terminated by LBG
without cause, Employee shall be entitled to receive a severance benefit,
including standard employee benefits available to other employees of LBG, in an
amount equal to six (6) months' compensation. One half of any severance benefit
owing hereunder shall be paid within ten (10) days of termination and the
balance shall be paid on a bi-weekly basis over the severance period. As part of
Employee's severance benefits, he shall be allowed (i) to keep all personal
business equipment used by him in his office or work space during his employment
such as computers, electronic equipment, software and (ii) to be provided, upon
his request, copies of such non-confidential information created or prepared by
him during his employment.
 
        b.  With Cause, No Severance Benefit. LBG may terminate Employee with
cause, which shall be limited to the occurrence of one or more of the following
events: (i) the Employee's commission of any fraud against LBG; (ii) Employee's
intentional appropriation for his or her personal use or benefit the funds of
the Company not authorized by the Board of Directors; (iii) Employee's
conviction of any crime involving moral turpitude; (iv) Employee's conviction of
a violation of any state or federal law which could result in a material adverse
impact upon the business of LBG; (v) the Employee engaging in any other
professional employment or consulting or directly or indirectly participating in
or assisting any for profit business which is a current or potential customer,
broker or competitor of LBG without prior written approval from the Board of
Directors of LBG, or (vi) when Employee has been disabled and is unable to
perform the essential functions of the position for any reason notwithstanding
reasonable accommodation and has received from LBG compensation in an amount
equivalent to his or her severance benefit payment. No severance benefit shall
be due to Employee if Employee is terminated for cause.
 
        c.  Resignation or Retirement, No Severance Pay. No severance pay shall
be due to Employee if Employee resigns or retires from employment.
 
6.  Termination Obligations.
 
        a.  Return of LBG Company Property. Employee shall take all reasonable
steps to make sure all LBG Company Property (as defined in Attachment #1) is
returned to LBG within two (2) business days following termination of employment
and request by LBG for return of LBG Company Property.
 
        b.  Employee Cooperation. Following any termination of employment,
Employee shall cooperate fully with LBG in all matters relating to completing
pending work on behalf of LBG and the orderly transfer of work to other
employees of LBG. Employee shall also cooperate in the defense of any action
brought by any third party against LBG that relates in any way to Employee's
acts or omissions while employed by LBG.
 
        c.  Survival of Obligations. Employee's obligations under this Section
shall survive the termination of employment and the expiration or termination of
this Agreement.
 
7.  Confidential Information and Inventions. Employee and LBG hereby agree to
the Confidential Information and Assignment Agreement, Covenant of Exclusivity
and Covenant Not to Compete attached hereto and made a part hereof as Attachment
#1. Employee's obligations under this Section shall survive the termination of
employment and the expiration or termination of this Agreement.
 
8.  Competitive Activity. Employee covenants, warrants and represents that
during the period of his or her employment with LBG, Employee shall not engage
anywhere directly or indirectly in (as a principal, shareholder, partner,
director, officer, agent, employee, consultant or otherwise) or be financially
interested in any for profit business which is involved in business activities
which are the same as, similar to, or in competition with business activities
carried on by LBG or any business that is a current or potential customer,
broker or competitor of LBG without prior written approval from the Board of
Directors of LBG.
 
9.  Employee Conduct. 
 
        a. Employee covenants, warrants and represents that during the period of
his or her employment with LBG, Employee shall not accept or encourage the
offering of gifts or gratuities from any customer, broker or other person doing
business with LBG. Employee represents and understands that acceptance or
encouragement of any gift or gratuity may create a perceived financial
obligation and/or conflict of interest for LBG and shall not be permitted as a
means to influence business decisions, transactions or service. In this
situation, as in all other areas of employment, Employee is expected to conduct
himself or herself using the highest ethical standard.
 
        b. Employee has performed services for non-profit organizations for many
years and intends to continue providing services for non-profit organizations
during his employment with the Company. Provided his services do not materially
prevent his diligent performance of his responsibilities and obligations to the
Company, Employee shall be allowed to provide services for non-profit
organizations.
 

2

--------------------------------------------------------------------------------





 
10.  Entire Agreement. This Agreement contains the entire agreement between the
parties. It supersedes any and all other agreements, either oral or in writing,
between the parties hereto with respect to Employee's employment by LBG. Each
party to this Agreement acknowledges that no representations, inducements,
promises or agreements, oral or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not embodied herein and
acknowledges that no other agreement, statement or promise not contained in this
Agreement shall be valid or binding. This Agreement may not be modified or
amended by oral agreement or course of conduct, but only by an agreement in
writing signed by the Board of Directors of LBG and Employee. To the extent the
practices, policies or procedures of LBG, now or in the future, are inconsistent
with the terms of this Agreement, the provisions of this Agreement shall
control.
 
11.  Governing Law. This Employment Agreement shall be construed and enforced in
accordance with the laws of the State of California.
 
12.  Provisions Separable. Should any part or provision of this Employment
Agreement be held unenforceable or in conflict with the law of any jurisdiction,
the validity of the remaining parts shall not be affected by such holding.
 
13.  Attorney's Fees. Should any party institute any action, arbitration or
proceeding to enforce, interpret or apply any provision of this Employment
Agreement, the parties agree that the prevailing party shall be entitled to
reimbursement by the non-prevailing party of all recoverable costs and expenses,
including, but not limited to, reasonable attorney fees.
 
14.  Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party. By way of example
and not in limitation, this Agreement shall not be construed in favor of the
party receiving a benefit nor against the party responsible for any particular
language in this Agreement.
 
15.  Mediation. The Parties shall use reasonable good faith efforts to directly
resolve any dispute arising this Agreement. Either Party may request non-binding
mediation with the assistance of a neutral mediator from a recognized mediation
service. The Parties shall participate in the mediation in good faith and shall
devote reasonable time and energy to the mediation so as to promptly resolve the
dispute or conclude with the mediator that they cannot resolve the dispute
within 30 days of notice from the dispute. The persons attending the mediation
shall have the authority to accept a settlement. LBG shall bear the cost of
mediation.
 

3

--------------------------------------------------------------------------------






 
EMPLOYEE
 
/s/ Troy A. Lyndon
 
_______________________
Troy A. Lyndon
 
 
LEFT BEHIND GAMES INC.
a Delaware corporation
 
/s/ Jefferey S. Frichner
 
By:_____________________________________
Jeffrey S. Frichner, President




4

--------------------------------------------------------------------------------




ATTACHMENT #1
 
CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT, COVENANT OF
EXCLUSIVITY AND COVENANT NOT TO COMPETE
 
This Confidential Information And Invention Assignment Agreement ("Agreement")
is made between Left Behind Games Inc., a Delaware corporation ("Company") and
the undersigned Employee.
 
In consideration of and as a condition of my prospective and continued
employment relationship with the Company (which for purposes of this Agreement
shall be deemed to include any subsidiaries or affiliates of the Company where
"affiliate" shall mean any person or entity that directly or indirectly
controls, is controlled by, or is under common control with the Company), the
receipt of confidential information while associated with the Company, and other
good and valuable consideration, I agree to the following, and I agree the
following shall be in addition to the terms and conditions of any Confidential
Information and Invention Assignment Agreement executed by employees of the
Company generally, and which I may execute in addition hereto:
 
1.  Inventions.
 
        a.  Disclosure. I will disclose promptly in writing to the appropriate
officer or other representative of the Company, any idea, invention, work of
authorship, design, formula, pattern, compilation, program, device, method,
technique, process, improvement, development or discovery, whether or not
patentable or copyrightable or entitled to legal protection as a trade secret,
trademark service mark, trade name or otherwise ("Invention"), that I may
conceive, make, develop, reduce to practice or work on, in whole or in part,
solely or jointly with others ("Invent"), during the period of my employment
with the Company.
 
i.  The disclosure required by this Section 1a. applies to each and every
Invention that I Invent (1) whether during my regular hours of employment or
during my time away from work (2) whether or not the Invention was made at the
suggestion of the Company, and (3) whether or not the Invention was reduced to
or embodied in writing, electronic media or tangible form.
 
ii.  The disclosure required by this Section 1 a. also applies to any Invention
which may relate at the time of conception or reduction to practice of the
Invention to the Company's business or actual or demonstrably anticipated
research or development of the Company, and to any Invention which results from
any work performed by me for the Company.
 
iii.  The disclosure required by this Section 1 a. shall be received in
confidence by the Company within the meaning of and to the extent required by
California Labor Code §2871, the provisions of which are set forth on Exhibit
"A" hereto.
 
iv.  To facilitate the complete and accurate disclosures described above, I
shall maintain complete written records of all Inventions and all work, study
and investigation done by me during my employment, which records shall be the
Company's property.
 
v.  I agree that during my employment I shall have a continuing obligation to
supplement the disclosure required by this Section 1 a. on a monthly basis if I
Invent an Invention during the period of employment. In order to facilitate the
same, the Company and I shall periodically review every six months the written
records of all Inventions as outlined in this Paragraph 1 a. to determine
whether any particular invention is in fact related to Company business.
 
5

--------------------------------------------------------------------------------


        b.  Assignment. I hereby assign to the Company without royalty or any
other further consideration my entire right, title and interest in and to each
and every Invention I am required to disclose under Section 1a. other than an
Invention that I have or shall have developed entirely on my own time without
using the Company's Confidential Information or trade secrets. I acknowledge
that the Company has notified me that the assignment provided for in this
Section l b. does not apply to any Invention to which the assignment may not
lawfully apply under the provisions of Section §2870 of the California Labor
Code, a copy of which is attached as Exhibit "A" hereto. I shall bear the full
burden of proving to the Company that an invention qualifies fully under Section
§2870.
 
        c.  Additional Assistance and Documents. I will assist the Company in
obtaining, maintaining and enforcing patents, copyrights, trade secrets,
trademarks, service marks, trade names and other proprietary rights in
connection with any Invention I have assigned to the Company under Section l b.,
and I further agree that my obligations under this Section l c. shall continue
beyond the termination of my employment with the Company. Among other things,
for the foregoing purposes I will (i) testify at the request of the Company in
any interference, litigation or other legal proceeding that may arise during or
after my employment, and (ii) execute, verify, acknowledge and deliver any
proper document and, if, because of my mental or physical incapacity or for any
other reason whatsoever, the Company is unable to obtain my signature to apply
for or to pursue any application for any United States or foreign patent or
copyright covering Inventions assigned to the Company by me, I hereby
irrevocably designate and appoint each of the Company and its duly authorized
officers and agents as my agent and attorney in fact to act for me and in my
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of any United
States or foreign patent or copyright thereon with the same legal force and
effect as if executed by me. I shall be entitled to reimbursement of any
out-of-pocket expenses incurred by me in rendering such assistance and, if I am
required to render such assistance after the termination of my employment, the
Company shall pay me a reasonable rate of compensation for time spent by me in
rendering such assistance to the extent permitted by law (provided, I understand
that no compensation shall be paid for my time in connection with preparing for
or rendering any testimony or statement under oath in any judicial proceeding,
arbitration or similar proceeding).
 
        d.  Prior Contracts and Inventions; Rights of Third Parties. I represent
to the Company that, except as set forth on Exhibit "B" hereto, there are no
other contracts to assign Inventions now in existence between me and any other
person or entity (and if no Exhibit "B" is attached hereto or there is no such
contract(s) described thereon, then it means that by signing this Agreement, I
represent to the Company that there is no such other contract(s)). In addition,
I represent to the Company that I have no other employments or undertaking which
do or would restrict or impair my performance of this Agreement. I further
represent to the Company that Exhibit "C" hereto sets forth a brief description
of all Inventions made or conceived by me prior to my employment with the
Company which I desire to be excluded from this Agreement (and if no Exhibit "C"
is attached hereto or there is no such description set forth thereon, then it
means that by signing this Agreement I represent to the Company that there is no
such Invention made or conceived by me prior to my employment with the Company).
In connection with my employment with the Company, I promise not to use or
disclose to the Company any patent, copyright, confidential trade secret or
other proprietary information of any previous employer or other person that I am
not lawfully entitled so to use or disclose. If in the course of my employment
with the Company I incorporate into an Invention or any product process or
service of the Company any Invention made or conceived by me prior to my
employment with the Company, and do so without first executing a separate
assignment agreement, I hereby grant to the Company a royalty-free, irrevocable,
worldwide nonexclusive license to make, have made, use and sell that Invention
without restriction as to the extent of my ownership or interest.
 
2.  Confidential Information.
 
        a.  Company Confidential Information. I will not use or disclose
Confidential Information, whether before, during or after the period of my
employment except to perform my duties as an employee of the Company based on my
reasonable judgment as an Officer of the Company, or in accordance with
instruction or authorization of the Company, without prior written consent of
the Company or pursuant to process or requirements of law after I have disclosed
such process or requirements to the Company so as to afford it the opportunity
to seek appropriate relief therefrom. "Confidential Information" means any
Invention of any person in which the Company has a written agreement and in
addition means any financial, client, customer, supplier, marketing,
distribution and other information of a confidential or private nature connected
with the business of the Company or any person with whom it has a written
agreement, provided by the Company to me or to which I have access during or in
the course of any employment. Confidential Information is to be broadly defined,
and includes all information that has or could have commercial value or other
utility in the business in which the Company is engaged or contemplates
engaging, and all information of which the unauthorized disclosure could be
detrimental to the interests of the Company, whether or not such information is
identified as Confidential Information by the Company. Confidential Information
does not include any business or personal relationship developed by Employee
during the course of his employment with whom the Company does not have a
written agreement.
 
        b.  Third Party Information. I acknowledge that during my employment
with the Company I may have access to patent, copyright, confidential, trade
secret or other proprietary information of third parties subject to restrictions
on the use or disclosure thereof by the Company. During the period of my
employment and thereafter I will not use or disclose any such information other
than consistent with the restrictions and my duties as an employee of the
Company.
 
3.  Property of the Company. All equipment and all tangible and intangible
information relating to LBG, its employees and its customers or vendors
furnished to, obtained by or prepared by Employee or any other person during the
course of or incident to employment by LBG are and shall remain the sole
property of LBG ("LBG Company Property"). LBG Company Property shall include,
but not be limited to, computer equipment, books, manuals, records, reports,
notes, correspondence, contracts, customer lists, business cards, advertising,
sales, financial, personnel, operations, and manufacturing materials and
information, data processing reports, computer programs, software, customer
information and records, business records, price lists or information, and
samples, and in each case shall include all copies thereof in any medium,
including paper, electronic and magnetic media and all other forms of
information storage. Upon termination of employment and request by LBG, all
tangible LBG Company Property shall be returned promptly to LBG.
 
4.  No Solicitation of Company Employees. While employed by the Company and for
a period of one year after termination of my employment with the Company, I
agree not to induce or otherwise encourage any employee of the Company to
terminate their employment with the Company.
 
6

--------------------------------------------------------------------------------


5.  Covenant of Exclusivity and Not to Compete. During the period of my
employment with the Company, I will not engage in any other professional
employment or consulting or directly or indirectly participate in or assist any
for profit business which is a current or potential supplier, customer or
competitor of the Company without prior written approval from the Board of
Directors of the Company.
 
6.  General.
 
        a.  Assignments, Successors and Assignees. All representations,
warranties, covenants and agreements of the parties shall bind their respective
heirs, executors, personal representatives, successors and assignees
("transferees") and shall inure to the benefit of their respective permitted
transferees. Neither party shall have the right to assign any or all of its
rights or to delegate any or all of its obligations hereunder without the prior
written consent of the other party.
 
        b.  Number and Gender, Headings. Each number and gender shall be deemed
to include each other number and gender as the context may require. The headings
and captions contained in this Agreement shall not constitute a part thereof and
shall not be used in its construction or interpretation.
 
        c.  Severability. If any provision of this Agreement is found by any
court or arbitral tribunal of competent jurisdiction to be invalid or
unenforceable, the invalidity of such provision shall not affect the other
provisions of this Agreement and all provisions not affected by the invalidity
shall remain in full force and effect.
 
        d.  Amendment and Modification. This Agreement may only be amended or
modified in writing, by the parties.
 
        e.  Government Law. The laws of California shall govern the
construction, interpretation and performance of this Agreement and all
transactions under it.
 
        f.  No Effect on Other Terms or Conditions of Employment. I acknowledge
that this Agreement does not affect any term or condition of my employment
except as expressly provided in this Agreement, and that this Agreement does not
give rise to any right or entitlement on my part to employment or continued
employment with the Company. I further acknowledge that this Agreement does not
affect in any way the right of the Company to terminate my employment.
 
        g.  Consent. My signature below signifies that I have read, understand
and agree to this Agreement.
 
EMPLOYEE
 
/s/ Troy A. Lyndon
 
___________________________________
Troy A. Lyndon


ACCEPTED:


LEFT BEHIND GAMES INC.
a Delaware corporation
 
/s/ Jeffrey S. Frichner
 
By:_____________________________________
Jeffrey S. Frichner, President



7

--------------------------------------------------------------------------------




EXHIBIT "A" TO ATTACHMENT #1
 
California Labor Code
 
§ 2870. Invention on Own Time-Exemption from Agreement.
 
(a)  Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities or trade secret information except for those inventions
that either:
 
(1)  Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstrably anticipated research or
development of the employer.
 
(2)  Result from any work performed by the employee for the employer.
 
(b)  To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.
 
§ 2871. Restrictions on Employer for Condition of Employment.
 
No employer shall require a provision made void or unenforceable by Section 2870
as a condition of employment or continued employment. Nothing in this article
shall be construed to forbid or restrict the right of an employer to provide in
contracts of employment for disclosure, provided that any such disclosures be
received in confidence, of all of the employee's inventions made solely or
jointly with others during the period of his or her employment, a review process
by the employer to determine such issues as may arise, and for full title to
certain patents and inventions to be in the United States, as required by
contracts between the employer and the United States or any of its agencies.
 





8

--------------------------------------------------------------------------------




EXHIBIT "B" TO ATTACHMENT #1


Except as set forth below, Employee represents to the Company that there are no
other contracts to assign Inventions now in existence between Employee and any
other person or entity (see Section l d. of the Agreement):





·  
Interactive TV Patent(s) as assigned to Campus Crusade for Christ for non-profit
use.




·  
Previously copyrighted software created for the inclusion of real people into
interactive media productions.




9

--------------------------------------------------------------------------------




EXHIBIT "C" TO ATTACHMENT #1


Set forth below is a brief description of all Inventions made or conceived by
Employee prior to Employee's employment with the Company, which Employee desires
to be excluded from this Agreement (see Section l d. of the Agreement):





·  
"Real-life Patent Pending Work" as continued from his work which began in 1995
and continues since 1997. The Patent Pending work essentially covers the
processing of certain video captured images and angles of real-world objects and
people for inclusion within a not-real 3d environment. This process is NOT based
upon any traditional 3d technologies and is unique.

 
 
 
 
 
 10

--------------------------------------------------------------------------------